In The

                                Court of Appeals

                     Ninth District of Texas at Beaumont

                               __________________

                               NO. 09-19-00177-CR
                               __________________

                    WALTER STEVENS JONES, Appellant

                                        V.

                  THE STATE OF TEXAS, Appellee
__________________________________________________________________

              On Appeal from the Criminal District Court
                       Jefferson County, Texas
                      Trial Cause No. 18-29020
__________________________________________________________________

                           MEMORANDUM OPINION

      A jury convicted appellant Walter Stevens Jones of murder and assessed

punishment at thirty years of confinement and a $10,000 fine. In his sole appellate

issue, Jones argues that the trial court erred by permitting a witness to testify in

violation of Rule 614 of the Texas Rules of Evidence. See Tex. R. Evid. 614.We

affirm the trial court’s judgment.




                                         1
                                  BACKGROUND

      James Bradford Jr. testified that on March 15, 2018, he witnessed an argument

at Avery Trace Apartments (hereinafter “the complex”). Bradford explained that the

argument lasted for about two hours. According to Bradford, Jones was arguing with

the victim about Jones “slapping a girl.” Bradford testified that the next day, he heard

gunshots, and after stepping outside, he saw Jones “walking away from the man that

was on the ground.” Bradford explained that he heard Jones angrily say, “I told you-

all that I ain’t the one to be played with.” Bradford told the authorities that the

perpetrator was a black male with dreadlocks, and he identified Jones in a

photographic lineup.

      Thirteen-year-old S.G. testified that on March 16, 2018, he was living at the

complex, and he heard men arguing. S.G. explained that he then “heard a couple of

gunshots[,]” and he looked out the window and saw a man dying on the floor. S.G.

explained that he told his mother that a man was dead outside, and he then returned

to the window and saw a man in a white shirt running to a car from the breezeway.

S.G. explained that the man he saw running had dreadlocks, but S.G. did not believe

he could identify the man if he saw him again because he did not get a good look at

the man’s face. According to S.G., the man got into a vehicle and left the complex.

S.G. went to the police station with his mother and gave a statement. During cross-

examination, S.G. agreed that when he viewed a photo lineup, at one point he was

                                           2
one hundred percent certain that a person other than Jones was the shooter. S.G.

testified, “All I saw was dreads[,]” and he explained that he was nervous at the time.

      Mary Ann Madison testified that on March 16, 2018, she was with her

daughter Kristen who lives at the complex. Madison explained that they were

returning to her daughter’s apartment after going to the grocery store, and while

Madison was walking up the stairs, she heard two men arguing. Madison explained

that she turned around and saw two men “having words[,]” and she recognized the

victim, who lived in the complex. Madison testified that she had seen Jones at the

complex before, and she described Jones as having dreadlocks and identified him in

court. According to Madison, the victim was walking away from Jones when the

shooting occurred. Madison testified that Jones said to the victim, “Hey, n-----, don’t

walk away from me[,]” and as the victim started to turn around, Jones started

shooting the victim. Madison testified that she was nervous when she spoke to the

authorities, but she explained that she is certain Jones is the person who shot the

victim. During cross-examination, Madison testified that she had picked another

individual during a photographic lineup.

      Kristen Madison (“Kristen”) testified that while her mother went to put the

groceries into Kristen’s apartment, she sat in the car. Kristen testified that she heard

two men arguing, and she stated that the men were “a guy with dreads” and the

victim. Kristen identified Jones as the man with dreadlocks. Kristen heard Jones say

                                           3
“N-----, don’t walk away from me.” According to Kristen, before the victim could

fully turn around, Jones shot him. Kristen testified that the victim dropped to the

ground, and the victim never raised his arm or tried to reach for a weapon. Kristen

explained that shortly after the shooting, Jones got into a car and left.

      Officer Ileana Jaquez of the Port Arthur Police Department testified that on

the date in question, she was dispatched to respond to a “shots fired” call at the

complex. Jaquez explained that when she arrived at the scene, she saw a black male

on the ground and people gathered, another officer was present, and “they were

doing CPR.” Jacquez testified that the victim appeared to be dead when she arrived.

The video from Jaquez’s body camera was admitted into evidence and published to

the jury. Jaquez testified that shell casings were recovered at the scene. According

to Jaquez, the first officer on the scene told her that a gun was found on the victim.

A body camera video from Officer Tony Legnon, who also responded to the scene

and testified, was admitted into evidence and published to the jury.

      Detective Terry Cater of the Port Arthur Police Department testified that on

March 16, 2018, he was dispatched to the complex in reference to a shooting. Cater

testified that three or four detectives were on the scene, and one detective went to

the hospital. According to Cater, he located three witnesses (S.G., Bradford, and

Kristen) and scheduled them to provide statements at the station. Cater explained

that he later learned that Madison was also a witness. Cater testified that after

                                           4
Bradford said the shooter was the same black male he had previously seen at the

complex, Cater developed Jones as the suspect, and he included Jones’s photograph

when preparing a photo array. According to Cater, another individual who was

identified from the photo array by two individuals was eliminated as a suspect

because he had an alibi.

      Forensic pathologist Dr. John Wayne testified that he performed an autopsy

of the victim. Photographs from the autopsy were offered and admitted into

evidence. According to Wayne, the victim sustained four gunshot wounds, and the

cause of the victim’s death was a perforating gunshot wound to the torso.

      After the State rested, the defense called Franchell Attaway to testify. Attaway

testified that Jones was with her at her home when the shooting occurred. Attaway

explained that on March 16, 2018, her mother, who lives at the complex, called to

tell her that a shooting had occurred at the complex, and Jones was still in Attaway’s

home when she received the call. The defense rested after Attaway’s testimony.

      The State called Shondrelle Eckford as a rebuttal witness, and defense counsel

objected. The trial judge overruled the objection. Eckford testified that the victim is

her cousin. According to Eckford, on the day of the shooting, the victim met her at

work, and then she and the victim went to her home at the complex. Eckford testified

that on the way to her apartment, she saw Jones, who she had seen before at the

complex. During cross-examination, Eckford testified that she had sat with the

                                          5
victim’s family throughout the trial. Eckford testified, “I’m here in support of my

aunt.”

                                      ISSUE ONE

         In his sole appellate issue, Jones contends the trial court erred by permitting

Eckford to testify in violation of Rule 614 of the Texas Rules of Evidence. See Tex.

R. Evid. 614. At the beginning of the trial, after the reading of the indictment,

defense counsel invoked the Rule, and the trial judge explained that defense counsel

had invoked the rule of sequestration and instructed witnesses to remain outside

while other witnesses testify and not to discuss their testimony with each other.

         We review a trial court’s ruling admitting evidence for an abuse of discretion.

Ramos v. State, 245 S.W.3d 410, 417-18 (Tex. Crim. App. 2008). We will uphold

the trial court’s ruling if it is reasonably supported by the record and is correct under

any applicable theory of law. Id. at 418. Rule 614 of the Texas Rules of Evidence

requires trial courts to exclude witnesses from the courtroom when other witnesses

testify. See Tex. R. Evid. 614 (“At a party’s request, the court must order witnesses

excluded so that they cannot hear other witnesses’ testimony.”). Violations of Rule

614 are non-constitutional error, so we must disregard such an error unless it affected

Jones’s substantial rights. See Tex. R. App. P. 44.2(b); Russell v. State, 155 S.W.3d
176, 181 (Tex. Crim. App. 2005); Wilson v. State, 179 S.W.3d 240, 248 (Tex.

App.—Texarkana 2005, no pet.). If we have fair assurance that the error did not

                                            6
influence the jury or had but slight effect, a party’s substantial right is not affected.

Solomon v. State, 49 S.W.3d 356, 365 (Tex. Crim. App. 2001); Allen v. State, 436
S.W.3d 815, 824 (Tex. App.—Texarkana 2014, pet. ref’d).

      Assuming without deciding that permitting Eckford to testify constituted

error, we have fair assurance that Eckford’s testimony did not influence the jury or

had but slight effect. See Solomon, 49 S.W.3d at 365; Allen, 436 S.W.3d at 824. We

therefore conclude that the admission of Eckford’s testimony did not affect Jones’s

substantial rights. See Tex. R. App. P. 44.2(b); Russell, 155 S.W.3d at 181; Wilson,
179 S.W.3d at 248. Accordingly, we overrule issue one and affirm the trial court’s

judgment.

      AFFIRMED.

                                                       ________________________
                                                          STEVE McKEITHEN
                                                              Chief Justice



Submitted on May 18, 2020
Opinion Delivered December 30, 2020
Do Not Publish

Before McKeithen, C.J., Kreger and Johnson, JJ.




                                           7